Name: 2003/711/EC: Council Decision of 2 October 2003 appointing an alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  Europe
 Date Published: 2003-10-11

 Avis juridique important|32003D07112003/711/EC: Council Decision of 2 October 2003 appointing an alternate member of the Committee of the Regions Official Journal L 260 , 11/10/2003 P. 0010 - 0010Council Decisionof 2 October 2003appointing an alternate member of the Committee of the Regions(2003/711/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the proposal from the Spanish Government,Whereas:(1) On 22 January 2002 the Council adopted a Decision appointing the members and alternate members of the Committee of the Regions(1).(2) The seat of an alternate member of the Committee of the Regions has become vacant following the expiry of the term of office of Mr JosÃ © Luis GONZÃ LEZ VALLVÃ , of which the Council was notified on 19 September 2003,HAS DECIDED AS FOLLOWS:Sole ArticleMr Carlos Javier FERNÃ NDEZ CARRIEDO, Comisionado de AcciÃ ³n Exterior - Gobierno de Castilla y LeÃ ³n, is hereby appointed an alternate member of the Committee of the Regions in place of Mr JosÃ © Luis GONZÃ LEZ VALLVÃ  for the remainder of his term of office, which ends on 25 January 2006.Done at Brussels, 2 October 2003.For the CouncilThe PresidentG. Pisanu(1) OJ L 24, 26.1.2002, p. 38.